DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered.
 
Response to Amendment
Applicant amended claims 1, 2, and 13.

Applicant cancelled claims 10, 15, 22, and 25.

Claims 9, 14, and 18-21 were previously cancelled.

Claims 1-8, 11-13, 16, 17, 23, 24, 26 and 27 are pending and have been examined.

Response to Arguments
Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive. 

Regarding 112 Rejections
Examiner initially rejected claims 22 and 25 under 35 USC 112(a) / 1st paragraph as failing to comply with the written description requirement. Applicant identified where in the specification, the written support lies for the amendment. In view of Applicant’s arguments, Examiner withdraws this rejection.

Regarding 101 Rejections
Examiner initially rejected claims 1-8, 10-13, 15-17, and 22-27 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims do not recite an abstract idea as they do not recite a fundamental economic practice. Examiner does not find this argument persuasive. Applicant is incorrect in its assumption that the only forms of fundamental economic practices are actually claiming the transfer of money. A fundamental economic practice is a concept relating to the economy or commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. The term “fundamental” is used in the sense of being foundational or basic, and not in the sense of necessarily being “old” or “well‐known.” While hedging, insurance, and mitigating risk are examples of fundamental economic practices, this list is merely exemplary and is not exhaustive of all forms of fundamental economic practices. Applicant’s claims are a fundamental economic practice as generating a token for use in a financial transaction is a fundamental concept relating to the economy or commerce. It is not persuasive to argue that the claims recite more than the idea of transferring money. Applicant’s claims are directed to a concept related to the economy/commerce and is foundational in nature. Furthermore, the claims also describe behavior that manages personal behavior or interactions between people (albeit with computers taking the place of human actors). Applicant’s claims fall into the category of Certain Methods of Organizing Human Behavior and thus recite a judicial exception.
Applicant argued that the claims a recite a practical application of the judicial exception. Applicant argued the claims present a meaningful limitation on the abstract idea. Examiner does not find this argument persuasive. Applicant’s claims do not amount to a practical applicant. Applicant merely alleges the limitations amount to a meaningful limitation on the abstract idea with providing analysis as to how it meets that standard. Applicant is addressing a business problem (transferring money between account) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself. Applicant merely restates the utility of the claims and argues that because there is utility there is a practical application. Mere utility is not sufficient to amount to a practical application. The identified limitations do no amount to a practical application because they are a part of the abstract idea. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 1-8, 10-13, 15-17, and 22-27 under 35 USC 103 as being unpatentable over the prior art. There was no prior art rejection on file for claims 22 and 25. Applicant amended the independent claims to include this subject matter. Examiner has conducted an updated prior art search in view of the new claims and will not provide an art rejection at this time. 
Examiner withdraws this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 11-13, 16, 17, 23, 24, 26 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea which may be summarized as generating a token for transferring money between accounts. 

Claims 1and 13 recites the limitations of: 
generating a display that includes a plurality of user interface elements each specifying an amount of money selected based on a context at a time the display is generated, 
and each being selectable to cause a transfer of the corresponding specified amount of money between a first financial account and a second financial account;
wherein generating the display comprises: querying a global positioning sensor when the display is generated to determine a geographic location, 
determining an average value of transactions conducted by other users at the determined geographic location of the first mobile device, 
and selecting a set of amounts for the plurality of user interface elements that together have a median value that is approximately equal to the average value of transactions;
detecting an input directed to one of the displayed plurality of user interface elements; 
in response to the input directed to one of the displayed plurality of user interface elements, generating a tokenized transaction identifier and instructions to communicate directly; 
the tokenized transaction identifier usable to cause the transfer of an amount of money indicated by the selected user interface element between a financial account associated with a user of the first mobile device and a financial account associated with a user of the second mobile device using the identifier of the second mobile device.  

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a first mobile device, a second mobile device, instructions, a non-transitory computer readable storage medium, executable computer program instructions, a processor, a display, interface elements; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
generating a display
detecting an input;
transmitting the tokenized transaction identifier;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a first mobile device, a second mobile device, instructions, a non-transitory computer readable storage medium, executable computer program instructions, a processor, a display, interface elements; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
generating a display
detecting an input;
transmitting the tokenized transaction identifier;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0024-0033], [0097-0104], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-8, 11, 12, 16, 17, 23, 24, 26 and 27 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-8, 11, 12, 16, 17, 23, 24, 26 and 27 are directed to an abstract idea. Thus, the dependent claims 2-8, 11, 12, 16, 17, 23, 24, 26 and 27 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
There was no prior art rejection on file for claims 22 and 25. Applicant amended the independent claims to include this subject matter. Examiner has conducted an updated prior art search in view of the new claims and will not provide an art rejection at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693